WOODARD, J.,
concurs for the reasons assigned by KNOLL, J.
SAUNDERS and DECUIR, JJ., dissent in part, being of the opinion that a remand is required to establish a reasonable award for survival damages. In addition, Judges SAUNDERS and DECUIR believe that $5,000.00 per parent offers adequate compensation under La.Civ.Code art. 2315.6 and that any amount in excess of that amount would unnecessarily duplicate a portion of the general damages award already meted out by the district court and affirmed by us.